DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2019 January 23. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 appear to disclose two different embodiment, however, the drawings only show a single embodiment and it is unclear which of the claimed embodiments corresponds do the illustrated embodiment since the terms “away” and “near” are relative and render the claim indefinite.
away” in claim 2 is a relative term which renders the claim indefinite. The term “away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “near” in claim 3 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10, from which claim 11 depends, already recites that the automatic stop plug is detachably coupled to the automatic stop socket. Claim 11 fails to further limit the subject matter of claim 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0115708 A1 (herein “Tivadar”).
Regarding claim 1, Tivadar discloses a water cooling heat sink (101) comprising a cold discharge body (105), a water tank (129), a water pump (123), wherein one end of the water tank is in fluid communication with the water pump and the other end thereof is in fluid communication with the cold discharge body (both ends of the water 
Regarding claims 2 and 3, Tivader discloses that the water pump is disposed on one end of the water tank (seen in Fig. 2), and the water tank and the water pump are both disposed on the side of the cold discharge body away/near (relative) the first through hole (seen in Fig. 2).
Regarding claim 4, Tivader discloses that the water tank and the water pump are integrally formed (integrally connected together in a single assembly).
Regarding claim 5, Tivader discloses that the first through hole is connected with a first pipe and the second through hole is connected with a second pipe (pipes 107 and 109).
Regarding claim 6, Tivader discloses that the cross section of the water pump and the water tank are both rectangular (seen in Fig. 2).
Regarding claim 7, Tivader discloses that the areas of the cross sections of the water pump and the water tank are substantially the same (seen in Fig. 2).
Regarding claim 8, Tivader discloses that the thickness of the cold discharge body is not greater than the thickness of the water tank (seen in Figs. 2 and 6).
Regarding claim 9, Tivader discloses that the cold discharge body includes a frame (seen in Figs. 5 and 6) and a plurality of ducts (fluid tubes seen in Fig. 4) therein, wherein the first through hole is formed on one end of the frame, and one end of the frame is in fluid communication with the other end via the ducts (seen in Figs. 5 and 6).

Allowable Subject Matter
Claims 10 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763